Citation Nr: 1602551	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  12-20 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Christine K. Clemens, Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from October 1961 to October 1964 and from April 1966 to April 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Winston-Salem, North Carolina RO.  In January 2014, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the record.  In April 2014, the Board reopened the claim and remanded it for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On review of the record, the Board finds that the matter must again be remanded for evidentiary development.

In the previous [April 2014] remand, the Board noted the Veteran's testimony that between December 1967 and March 1968 he was stationed in Guam and assigned to the 99th Bomb Wing as a firefighter, and that his duties included assisting medical personnel loading and offloading injured soldiers returning from Vietnam.  The Board noted his allegation that, as a firefighter, he was required to stand by while planes refueled and he was often recruited to assist medical personnel with the transport of the injured; he alleges that his exposure to those who were wounded in Vietnam is the underlying stressor for his current diagnosis of PTSD.  The Board noted that it has already been established that soldiers wounded in Vietnam were transported via Guam during the time the Veteran served there.  The Board found that the plausibility of the Veteran's accounts of his duties as a firefighter required assessment and instructed that the AOJ determine whether his accounts are consistent with his MOS.  The Board instructed that the AOJ should contact the appropriate service department sources and request that an appropriate official, familiar with practices on Guam in 1967/1968, comment on the plausibility of the Veteran's accounts that a firefighter would be required to assist in the offloading of severely wounded soldiers being brought back from Vietnam; the official was asked to discuss whether firefighters would have been asked/assigned to assist in such transfers of injured soldiers rather than such duties being reserved for trained medical personnel.

A review of the record found that the AOJ submitted a request for verification of the Veteran's contentions to the JSRRC.  In a May 2015 response, the JSRRC stated that, following research of the U.S. Air Force Station listing for 1967, it was unable to document or locate unit historical information that reported on the activities of the Veteran's unit while located at Andersen Air Force Base during October 1967, nor was it able to document that the Guam Hospital was used as an annex for treatment of soldiers wounded in Vietnam.  The JSRRC recommended contacting the Air Force Histories Research Agency.  In a June 2015 response, the Air Force Historical Research Agency stated that, based on a review of the routes of transfer of U.S. military casualties and human remains from Vietnam, there was no evidence that Vietnam casualties ever stopped in Guam, and all casualties returning to the United States flew direct non-stop from Vietnam, Japan or the Philippines to Travis Air Force Base, California

As the Board noted in the previous remand, it has already been established that soldiers wounded in Vietnam were transported via Guam during the time the Veteran served there.  Therefore, it is not necessary for the AOJ to contact the Departments of Defense, Navy, and/or Army to determine whether service members wounded in Vietnam were transported to or through Guam, as the Veteran's attorney argued in a December 2015 statement.  However, the Veteran's attorney also contended that the AOJ failed to seek clarification from an official familiar with the practices in Guam regarding the plausibility of the Veteran's accounts of the role of fire fighters/protection specialists in assisting with the movement and transport of the wounded, as instructed in the previous remand.  The Board agrees.

It is well-established in caselaw that when remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Here, the AOJ has readjudicated the matter on the merits, suggesting that development pursuant to the Board's April 2014 remand was complete and acceptable.  However, the Board gave very specific instructions regarding the evidentiary development of the plausibility of the Veteran's allegations.  (When the Board issues specific remand instructions, there generally is a reason for such specificity.)  The actions previously sought by the Board are necessary for a proper adjudication of the Veteran's appeal and there has not been substantial compliance with the remand orders; therefore, the matter must be remanded once again for compliance with the previous order/completion of the actions sought.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for all necessary development to determine the plausibility of/confirm the Veteran's accounts of his duties while serving in Guam (to include whether his accounts are consistent with his MOS of firefighter).  The AOJ should contact the appropriate service department sources and request that an appropriate official (familiar with practices on Guam in 1967/1968) provide responses to the following, noting that it has already been established that soldiers wounded in Vietnam were transported via Guam during the time the Veteran served there:

a)  Please comment on the plausibility of the Veteran's accounts that, in his MOS as a firefighter, he was required to assist in the offloading of severely wounded soldiers being brought back from Vietnam.

b)  Are his accounts consistent with what is known regarding procedures for handling transfers of those severely wounded?

c)  Specifically, would firefighters have been assigned/asked to assist in the transfers of those severely wounded rather than such duties being reserved for trained medical personnel?

The AOJ must thereafter make a finding for the record regarding the credibility of the Veteran's accounts of his duties in Guam.

2.  If his accounts are confirmed or found plausible the AOJ should arrange for the Veteran to be examined by a psychiatrist or psychologist to determine whether he has a psychiatric disability (PTSD) that is related to such stressor event in service.  The examiner must be advised of the AOJ's findings regarding the credibility of the Veteran's reports of stressors.  The record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should respond to the following:

a)  Please identify (by diagnosis) each psychiatric disability entity found.  Specifically, does the Veteran have a diagnosis of PTSD based on the stressor event the AOJ has found is corroborated?  If PTSD is not diagnosed, please explain why the criteria for such diagnosis are not met.

b)  Regarding any psychiatric disability entity other than PTSD diagnosed, please opine whether such is at least as likely as not (a 50% or greater probability) related to the Veteran's active service.

The examiner must explain the rationale for all opinions, citing to supporting clinical data as appropriate.

3.  The AOJ must ensure that the development sought is completed (there is an appropriate response to each request) and should then re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

